Citation Nr: 1212338	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a deviated nasal septum.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1952 to October 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  In pertinent part, the rating decision denied service connection for sleep apnea; reopened the claim of service connection for deviated nasal septum and denied it on the merits; and, declined to reopen the claim of service connection for hypertension.  The Veteran perfected a timely appeal of those determinations.

A Board hearing at the RO the Veteran requested was scheduled.  In a January 2012 letter, however, he withdrew his request for a hearing.  See 38 C.F.R. § 20.702 (2011).

In the decision below, the Board reopens the claim of service connection for deviated nasal septum and hypertension and REMANDs them to the RO via the Appeals Management Center (AMC), in Washington, DC.  The claim of service connection for sleep apnea will also be remanded, as discussed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  By rating decision of April 1984, the RO denied entitlement to service connection for deviated nasal septum and hypertension.

2.  The Veteran was notified of the decision and did not appeal the claim of entitlement to service connection for deviated nasal septum and hypertension within one year of being notified.
3.  The evidence submitted since the April 1984 rating decision is new and material and raises a reasonable possibility of establishing the claims.


CONCLUSIONS OF LAW

1.  The RO's April 1984 rating decision that denied service connection for deviated nasal septum and hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received since the RO's April 1984 denial of entitlement to service connection for deviated nasal septum and hypertension is new and material, and the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.159, 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran is seeking to reopen a previously denied service connection claims for deviated nasal septum and hypertension.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

The Veteran applied for VA compensation in November 1982 for hearing loss, eye problems, and varicose veins.  The February 1983 general examination report reflects physical examination revealed a deviated septum with no perforations.  The air passages were clear throughout.  The Veteran's blood pressure readings were: sitting 160/100; recumbent, 150/90; standing, 150/110; and sitting after exercise, 170/90.  The examiner's diagnoses included hypertension deviated nasal septum to the right.  The ENT examination consult revealed the septum deviated to the right without any other findings.  The April 1984 rating decision determined that, in the absence of trauma, a deviated nasal septum was considered a congenital or developmental abnormality and denied entitlement to service connection for deviated nasal septum.  The April 1984 rating decision also denied entitlement to service connection for hypertension.  The decision noted the blood pressure readings at the VA examination, but also noted the Veteran's discharge examination revealed a blood pressure reading of 128/86, and that the Veteran's hypertension did not manifest within one year of his retirement.  An RO letter dated that same month notified the Veteran of the decision, and the Veteran did not appeal the decision.  The April 1984 rating decision became final.

The Veteran applied to reopen the claims of entitlement to service connection for hypertension and deviated nasal septum in March 2007. 

Analysis

As noted in the Introduction, the RO reopened the Veteran's service connection claim for deviated nasal septum.  The RO's action notwithstanding, the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; but cf. Shade v. Shinseki,  24 Vet. App. 110 (2010) (if new evidence is sufficient to trigger a VA examination under 38 C.F.R. § 3.159(c)(4), claim should be reopened).

The information added to the claims file since the March 2007 rating decision includes the Veteran's written submissions, two lay statements by soldiers who served with him, and private and VA outpatient records.

Deviated nasal septum

The Veteran asserts in his written submissions that he fractured his nose in 1953 or 1954 playing basketball while he was stationed at Ft. Leonard Wood, MO.  He asserts further that, while he experienced a nose fracture at eight years of age, it was the in-service fracture that caused his deviated nasal septum.  He submitted photographs of him in high school and while in service as evidence that his nose exhibited no deformity in his high school photograph.  Two fellow soldiers stated they recalled his injury, and one noted he teased the Veteran that his, the Veteran's, injured nose in fact improved the Veteran's looks.  An April 2009 letter of Dr. Frederick E. Freeman, a private physician, notes he reviewed records provided by the Veteran that showed the Veteran sustained a nasal fracture during his service.  Based on this documentation, Dr. Freeman opined the Veteran's deviated nasal septum was secondary to trauma.

The Veteran's statement and his two "Buddy Statements" go the core issue of his claim of entitlement to service connection, and they were not before the rating board in April 1984.  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  Assuming their credibility, the Board does not test the weight of the Veteran's and his fellow servicemen's statements, and finds the new evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the Board agrees with the RO's determination, and the Veteran's claim of entitlement to service connection for deviated nasal septum is reopened.  38 C.F.R. § 3.156(a).


Hypertension

A March 2008 rating decision granted entitlement to service connection for PTSD with a 30 percent rating, effective in November 2007.  The Veteran asserts his PTSD caused his hypertension.  An October 2007 report by a physician's assistant suggests that PTSD may aggravate hypertension.  The Veteran's claim of entitlement to service connection for hypertension has not been considered on a secondary service connection basis.  The grant of service connection for PTSD coupled with the clinical evidence suggesting that PTSD may aggravate hypertension is new and material evidence, and it triggers the necessity of a VA examination.  See 38 C.F.R. § 3.159(c)(4)(iii); see also Shade,  24 Vet. App. 110.  The claim is reopened.  38 C.F.R. § 3.156(a).

Although the Board has reopened the Veteran's claims, they are not sufficiently developed to address the merits of either.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for deviated nasal septum.  The appeal is allowed to that extent only.

New and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.  The appeal is allowed to that extent only.


REMAND

The claims file does not include service treatment records for the period September 1952 to June 1960.  A VA Request for Records dated in September 1983 requested the service treatment records, and a handwritten notation states records for September 1952 to October 1953 were provided, as were records for October 1953 to October 1981.  A follow-up is indicated.

The Board notes the Veteran's claim for entitlement to service connection for sleep apnea was denied without benefit of a VA examination.  In light of the Veteran's extensive written submissions wherein he asserts a long history of sleep disruption and snoring, including during his active service, and his wife's statement that she endured the Veteran's snoring and cessation of breathing during the night before he retired from active service, the Board finds a VA examination was triggered under the Duty to Assist.  See 38 C.F.R. § 3.159(a)(2) and 3.159(c)(4).  Since the deviated nasal septum and hypertension claims have been reopened, the Veteran is also entitled to an examination to assist with those claims.  38 C.F.R. § 3.159(c)(4)(iii).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Agency of Original Jurisdiction (AOJ) shall inquire of the National Personnel Records Center whether there are service treatment records extant for the Veteran for the period prior to July 1960.  All attempts to obtain those records should be documented.  The AOJ shall also ask the Veteran if he has any service treatment records for that period in his possession. 

2.  The AOJ shall ask the Veteran to provide copies of the documentation Dr. Freeman referenced in his April 2009 letter, especially Dr. Freeman's reference to evidence that the Veteran underwent surgery during service, or otherwise, to repair his nasal defect.  The AOJ shall ask the Veteran to provide an appropriate release for the release of images of the September 2006 computed tomography scan of his paranasal sinuses conducted at Suntree Diagnostic Center.

3.  After the above is complete, the AOJ will arrange an ENT examination of the Veteran by an appropriate physician.  The claims file must be provided for review by the examiner as part of the examination.  Ask the examiner to opine whether there is at least a 50-percent probability that the Veteran's deviated nasal septum is a residual of a nasal fracture?  If not, is it likely a congenital abnormality?  The examiner is asked to consider the photographs in the claims file, and the service treatment records, including the separation examination report.  A full rationale and explanation should be provided for any opinion rendered.

4.  The AOJ will also arrange an examination of the Veteran for his sleep apnea by an appropriate physician.  The claims file must be provided for review by the examiner as part of the examination.  Ask the examiner to opine whether there is at least a 50-percent probability that the Veteran's sleep apnea had its onset during his active service.  The examiner is requested to note the entries in the service treatment records that document several upper respiratory infections and hoarseness, etc and the separation examination report, including the Report of Medial History noting no problems sleeping.  A full rationale and explanation should be provided for any opinion rendered.

5.  The AOJ will also arrange an examination of the Veteran for his hypertension by an appropriate physician.  The claims file must be provided for review by the examiner as part of the examination.  Ask the examiner to opine whether there is a 50-percent probability or greater that hypertension had its clinical onset in service or is due to his service-connected PTSD.  If not, is there a 50-percent probability or greater that the service-connected PTSD aggravates, that is, chronically worsens, his hypertension?  If so, please specify the permanent, measurable increase in hypertension pathology that is due to the service-connected PTSD.  A full rationale and explanation should be provided for any opinion rendered.

6.  Thereafter, re-adjudicate the claims on appeal.  All applicable laws and regulations should be considered.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board, if in order.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


